Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction



Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 19, drawn to a longitudinally split immature tiller of Miscanthus x giganteus, classified in 435/420.
II. Claim 20, drawn to a cluster of multiple in vitro shoots of Miscanthus x giganteus , classified in       435/420.
III. Claim 21, drawn to a cluster of stem segments containing shoot primordia of Miscanthus x giganteus , classified in 435/420.
IV. Claims 22-24, drawn to an in vitro tiller of Miscanthus x giganteus , classified in 435/420.

Inventions I, II, III and IV are related as product by process claims; however, such products are rendered anticipated or obvious by prior art products that are indistinguishable even if they were made by a different process, therefore, the process by which the LSITR, CMIT, CSSSP and tiller is made   is only relevant for the structures and characteristics that they confer onto the claimed product.  

Restriction for examination purposes as indicated is proper because all the inventions listed in this action
are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(a) The inventions have acquired a separate status in the art due to their recognized divergent subject
matter;
(b) The prior art applicable to one invention would not likely be applicable to another invention;

(c) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C.
112 first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a
invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention may be made with or without traverse. To reserve a right to petition, the
election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should
submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-ATA 35 U.S.C. 103(a) of the other invention.

Future Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annette H. Para whose telephone number is (571) 272-0982.  The examiner can normally be reached Monday through Thursday from 5:30 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, contact the examiner’s supervisor, Zhou Shubo (Joe) (571) 272-0724.  The fax number for the organization where the application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/Annette H Para/
Primary Examiner